Case 1:19-cv-05748-ENV-RLM Document 6 Filed 02/02/21 Page 1 of 2 PageID #: 35

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
LDM:BGK:NEP
F.# 2019V02754                                     271 Cadman Plaza East
                                                   Brooklyn, New York 11201

                                                   February 2, 2021

By ECF

United States Magistrate Judge Roanne L. Mann
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. The Real Property and Premises Known as
                      Deed No. 18,877 et al. - Docket No. 19-CV-05748 (ENV)(RLM)


Dear Judge Mann:

               Pursuant to the Court’s November 9, 2020 Order, the United States
respectfully submits this status report regarding the above-captioned matter.

       I.     Background

               As set forth in the government’s status report dated, November 5, 2020, a
forfeiture complaint was filed against real property located in Mexico (the “Defendant
Properties”) that were purchased with the proceeds from the sale of illegal narcotics by
Rafael Caro Quintero, the principal leader of the Caro Quintero Drug Trafficking
Organization in Mexico. On or about October 23, 2019, the United States formally requested
assistance from Mexico in the forfeiture of the Defendant Properties pursuant to the Mutual
Legal Assistance Treaty (“MLAT”) between our countries. The MLAT request asked
Mexico, in part, to restrain the Defendant Properties and to give timely notice of the
forfeiture proceeding to any person who reasonably appeared to have an interest or claim to
the Defendant Properties. The authorities in Mexico were asked to post on the Defendant
Properties copies of the Verified Complaint and notice of the action, as required by 18
U.S.C. § 985.

                On or about November 25, 2020, pursuant to the MLAT request, prosecutors
of the Fiscalia General de la Republica (“FGR”) of Mexico, placed notice of the United
States forfeiture action on six of the eight real properties in and around Guadalajara, Mexico.
In addition, it is our understanding that the FGR also summoned the owners of the noticed
Case 1:19-cv-05748-ENV-RLM Document 6 Filed 02/02/21 Page 2 of 2 PageID #: 36




properties to a meeting relating to their own investigation of the use of illegal narcotics in the
purchase of said properties. We have been informed that authorities in Mexico will be
sending conformation of these events in response to our MLAT request. Thereafter, the
United States will be in a position to move for a default on the noticed properties.

       II.     Conclusion

              Based upon the status provided above, the United States, if amenable to Your
Honor, will provide within 90 days, a further update to the Court with respect to this matter.

                                                    Respectfully submitted,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                             By:     /s/ Brendan G. King
                                                    Brendan G. King
                                                    Assistant U.S. Attorney
                                                    (718) 254-6006




                                                2
